DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-2, and 4-20 are pending.
Claims 1, 4, 5, 12, 15 and 16 are amended.
Claim 20 is newly added.
Claim 3 is cancelled.
Response to Arguments
Applicant’s arguments, see page 7, filed 10/25/2021, with respect to the claim objection have been fully considered and are persuasive. The claim objection has been withdrawn per applicant’s amendment.
 Applicant’s arguments, see page 8, filed 10/25/2021, with respect to the 103 rejections have been fully considered and are persuasive. The 103 rejections have been withdrawn per applicant’s amendment.
Allowable Subject Matter
Claims 1-2, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Riddall US20150122047 discloses a cable track monitoring system and method. In one embodiment, a monitoring system for a cable track is operatively mounted between an anchoring unit and a mobile unit in designating a deployable cabling path therebetween as the mobile unit travels relative to the anchoring unit. The system comprises a monitoring cable to be run within 
However, Riddall fails to disclose the sensor is configured as a non-mechanically detecting sensor and comprises an optically detecting sensor.
Merten et al US8550236 (hereinafter “Merten”) discloses an extraction device, particularly for mining, having two drive stations and a drive chain which extends between the sprockets thereof. So that hanging chain or chain wear to a conveyor chain, in the case of a conveyor device, or to a plow chain, in the case of a plow device, can be detected, magnetic sensor units for detecting at least one chain condition of the drive chain are provided, wherein each sensor unit includes a transmitter, which is formed by a static or dynamic magnetic field generator, and a detector field, which is provided with a plurality of magnetic field detectors, as a detector, the detector and the transmitter being arranged to the side of a passage for the run of the drive chain that is to be scanned. The invention also relates to a method for controlling an extraction device for preventing hanging chain. (Fig 1-8, Col 6 line 7 – Col 11 line 13)
However, Merten fails to disclose the sensor is configured as a non-mechanically detecting sensor and comprises an optically detecting sensor.
Prior arts such as Riddall and Merten made available do not teach, or fairly suggest, the sensor is configured as a non-mechanically detecting sensor and comprises an optically detecting sensor.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855